Order                                                                                  Michigan Supreme
                                                                                                   Court
                                                                                       Lansing, Michigan
  April 14, 2015
                                                                                         Robert P. Young, Jr.,
                                                                                                    Chief Justice

  150883-4 & (111)                                                                        Stephen J. Markman
                                                                                              Mary Beth Kelly
                                                                                               Brian K. Zahra
                                                                                       Bridget M. McCormack
  WEATHERSEAL HOME IMPROVEMENTS, INC,                                                        David F. Viviano
                                                                                         Richard H. Bernstein,
          Plaintiff-Appellee,                                                                            Justices
                                                              SC: 150883-4
  v                                                           COA: 313078, 314079
                                                              Oakland CC: 2011-119024-CZ
  RICHARD J. SABLE,
            Defendant-Appellant,
  and

  GRECO TITLE AGENCY, L.L.C., DEAN B.
  WATSON, DOW CHEMICAL EMPLOYEES
  CREDIT UNION, DIANA M. SABLE, ANDY
  SAKMAR, and SAKMAR & ASSOCIATES, INC.,
             Defendants.
  __________________________________________/

         On order of the Chief Justice, the stipulation to dismiss the application for leave to
  appeal is GRANTED. The dismissal is with prejudice and without costs to either party.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                               April 14, 2015